Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 12, 2022 has been entered. Claims 1-9, 11 and 13-15 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Curts et al. (US 10,569,449) in view of Lu et al. (US 2017/0282439).
Regarding claims 1, 4, 13, Curts discloses that a method comprising:
holding a substrate backside of a substrate (Fig. 1, item 103 (Curts called it ‘a template’ (col. 4, line 20))) with a substrate chuck (as shown in Fig. 1; item 101);
holding a template (Fig. 1, item 105 (Curts called it ‘a nanoimprint object’ (col. 4, lines 21-22))) with a template chuck (as shown in step 620 in Fig. 6, the nanoimprint object 105 is applied a gas pressure induced force 115 to its backside. The object 105 is secured with the chuck 101 (col. 4, lines 30-31)), wherein the backside is opposite a shaping surface of the template (as shown in Fig. 1);
bowing out the template by applying an initial positive pressure to a central portion of the template backside (col. 5, 19-43);  
initiating contacting formable material (According to certain embodiments, the illumination device 121 can be positioned above the nanoimprint object 105 and can emit illumination that causes a transition (e.g., a liquid-to-solid transition) in an imprint layer (not shown) of the nanoimprint object 105. For example, UV light from illumination device 121 can cure a layer of imprint resin located on inner surface 106 of nanoimprint object 105 (related to claim 4) (col. 5, lines 45-52)) on a substrate (Fig. 1, item 103 (Curts called it ‘a template’ (col. 4, line 20))) with a template (Fig. 1, item 105 (Curts called it a nanoimprint object (col. 4, lines 21-22))) during a contacting period; and
	reducing, during the contacting period (for example, this force drives an elastic Fmovdeformation of the nanoimprint object 303 and as the nanoimprint object 303 deforms, the inner surface of the nanoimprint object 303 begins to approach the patterned surface of the template 305 (col. 8, lines 33-37)), a pressure in an environment (Fig. 1, item 111) between the substrate and the template, while the template is contacting the formable material (for example, as shown in Figs. 3A-3C) (see claim 1 in the teachings of over Curts et al. (US 10,569,449)). 
	Curts discloses that, as illustrated in Fig. 1, gas pump 119 can be fluidly connected to a chamber 111 (the (sealing) environment) vid one or more inlet(s) 120. Accordingly, a gas pressure in chamber 111 can be controlled by gas pump 119, e.g., by pumping a gas out of chamber 111 (col. 4, lines 38-43). Curts discloses that, as the pressure differential develops, the pressure on the outer surface of the nanoimprint object 303 results in a force being applied to uniformly along the entire outer surface of the nanoimprint object 303 (col. 8, lines 30-33). Curts discloses that, as the pressure differential increases, the radius of the contact region 306 increases, gradually imprinting a larger and larger area of the nanoimprinting object, as shown in Fig. 3B (col. 8, lines 52-55). Thus, it is reasonable to say that due to setting up the pressure difference in the chamber 111, Curts discloses reducing the pressure in the environment from a first pressure (for example, an ambient pressure or the first reduced pressure from Figure 3A, col. 8, lines 30-52) to a second pressure (a pressure below ambient pressure or as the pressure differential increases, col. 8, lines 52-62) (related to claim 13). 
Curts discloses that the method further comprises solidifying the formable material into a film layer (A patterned surface 104 of the template 103 (equivalence to the substrate in claim 1 (see above)) has a pattern, e.g., a nanopattern, deposited thereon (Fig. 1; col. 4, lines 22-23)) on the substrate (Fig. 1, item 103 (Curts called it ‘a template’ (col. 4, line 20))) by exposing the formable material under the template to actinic radiation (Fig. 1, item 121) (col. 5, lines 44-67). Thus, Curts discloses that, according to certain embodiments, the illumination device 121 can be positioned above the nanoimprint object 105 and can emit illumination that causes a transition (e.g., a liquid-to solid transition) in an imprint layer (i.e., a film layer) (not shown) of the nanoimprint object 105 (col. 4, lines 45-49).  
However, Curts does not specify a separate chuck holding the object 105 from its backside and fails to disclose a template chucking surface of the template chuck is facing a substrate chucking surface of the substrate chuck.
In the same field of endeavor, nanoimprint, Lu discloses two chucks (Fig. 1, items 14 and 28) to hold the template 18 and the substrate 12 ([0016], [0018]) from their backsides, respectively and the template chucking surface of the template chuck is facing the substrate chucking surface of the substrate chuck (as shown in Fig. 1).    
However, Curts does not disclose by moving the substrate chuck and the template chuck towards each other and to separate the film layer from the template (Fig. 1, item 105). Lu discloses that, as illustrated in Figs. 4A-4b, the substrate 12 and the template 20 (or 18) are moving closer. Lu discloses that, the template 18 (or 20) is then separated from the formed pattern layer (not shown) (the film layer) by processes that can likewise include modulating the template shape, e.g., by pressurizing and/or vacuum to the cavity 83 ([0027], lines 1-5 from bottom).
Because Curts and Lu are combined, they use different names to identify the same functions in their Fig. 1, respectively. The following attached annotated Figure I is showing the relationship between the two arts to avoid confusion (the added doted arrow is showing the same function items and the added solid arrow is showing another same function items).

    PNG
    media_image1.png
    359
    803
    media_image1.png
    Greyscale

Annotated Figure I
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Curts to incorporate the teachings of Lu to move the substrate and template together and separate the film layer from the template and provide chucks holding both the substrate and the template from the backside, respectively. Doing so would be possible to produce an individual film layer and allow continued reduction of the minimum feature dimensions of the structures formed, as recognized by Lu ([0001]).
In step 650 of Fig. 6 of the teachings of Curts, Curts discloses that, unbend the substrate (Fig. 1, item 105) by reducing the gas pressure induced force to facilitate separation of the patterned surface of the nanoimprinted object from the surface of the template (Fig. 1, item 103).  
Regarding claims 2-3, 5, Curts discloses that, as illustrated in Fig. 1, a patterned surface 104 of the template 103 has a pattern, e.g., a nanopattern, deposited thereon. According to certain embodiments, the pattern can be transferred to the inner surface of nanoimprint object 105, e.g., during a UV photo nanoimprint process, as described in further detail below in reference to Fig. 5. (col. 4, lines 22-27). Curts discloses that, as illustrated in Fig. 6, due to applying a gas pressure induced force (Fig. 1, item 115) to the nanoimprint object (the template in the teachings of Applicant), the bending of the nanoimprint object in a direction advances toward a surface of the template and contact with the surface of the template (the substrate in the teachings of Applicant) (see 620 and 640 in Fig. 6). Further, Curts discloses that, as illustrated in Fig. 1, gas pump 119 can be fluidly connected to a chamber 111 (the (sealing) environment) vid one or more inlet(s) 120. Accordingly, a gas pressure in chamber 111 can be controlled by gas pump 119, e.g., by pumping a gas out of chamber 111 (col. 4, lines 38-43). 
In summary, Curts discloses that there is a contact line velocity formed at the intersection of the formable material (resin) and the template (the nanoimprint object 105). Curts also discloses gas inside the environment (the chamber 111) is pumped out for reducing pressure. Thus, Curts establishes the pressure differences inside the chamber 111 then achieves the same claimed results in which the escaping gas velocity from the environment is higher than the advancing contact line velocity of formable material (for example, when gas is pumped out, formable material is still between the substrate and the template).
However, Curts does not explicitly disclose merging of droplets of the formable material on the substrate and illustrate an advancing contact line among the template, the substrate and formable material. In the same field of endeavor, nanoimprint, Lu discloses that, as illustrated in Figs. 4A-4C, formable material (Fig. 4A, item 34 (a plurality of droplets (related to claim 5))) is deposited on the substrate (Fig. 4A, item 12) and the substrate and the template are moving together (as shown in Figs. 4A and 4B). When the template (Fig. 4A, item 18) advances toward the substrate, an advancing contact line is formed as shown in Fig. 4B. The claimed advancing contact line would have been obvious in that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Curts to incorporate the teachings of Lu to deposit formable material onto the substrate as a plurality of droplets and move the substrate and the template closer. Doing so would be possible to allow continued reduction of the minimum feature dimensions of the structures formed, as recognized by Lu ([0001]).  
	Regarding claim 6, Curts discloses that, in the method the formable material is a polymerizable fluid (col. 9, lines 15-19).
	Regarding claims 7-8, Curts discloses that, as illustrated in Fig. 1, the template (Fig. 1, item 105) is a superstrate with a shaping surface (as shown in Fig. 1), and a shaping area of the superstrate is greater than a device-yielding area of the substrate (Fig. 1, item 103) and the formable material between the shaping surface and the substrate forms a planarization layer (col. 3, lines 1-4) and the superstrate is featureless (as shown in Fig. 1).
Regarding claim 9, Curts does not explicitly disclose that in the method a shaping area of the template is less than a device-yielding area of the substrate. Lu discloses that, as illustrated in Figs. 4A-4D, in the method a shaping area (Fig. 4A, item 20) of the template (Fig. 4A, item 18) is less than a device-yielding area of the substrate (Fig. 4A, item 12). The claimed features which a shaping area of the template is less than a device-yielding area of the substrate would have been obvious is that the substitution of known elements for another yields predictable results to one of ordinary skill in the art.
Regarding claim 11, Curts discloses that a method of manufacturing articles (as shown in Figs. 1-4) including using the method of shaping the film layer recited in claim 10, the method of manufacturing articles further comprising:
processing the substrate (Fig. 1, item 103) on which the film layer (A patterned surface
 104 of the template 103 has a pattern, e.g., a nanopattern, deposited thereon (Fig. 1; col. 4, lines 22-23)) is produced so as to manufacture the articles. 
Regarding claims 14, 15, Curts does not explicitly disclose propagation of a contact radius when forming the contact line. Lu discloses that, as illustrated in Figs. 4A-4D, propagation of a contact radius (e.g., from Fig. 4A to Fig. 4D) of the formable material (Fig. 4A, item 34) is controlled by: a relative position of the substrate chuck relative to the template chuck (for example, in Fig. 4A, the contact radius is zero due to the relative position of the substrate chuck relative to the template chuck); a positive pressure applied by the template chuck to the central portion of the back surface of the template (for example, the inside pressure in cavity 83 as shown in Figs. 4A and 4B); and the pressure in the environment. The combination performs the same claimed and disclosed steps in the same claimed and disclosed manner and that it therefore follows from a technical and rational basis that the same claimed effects/results (i.e., the relationship among the contact radius, the relative position, the positive pressure, and the environmental pressure) would be realized by following the suggestion of the prior art (e.g. description of the propagation of a contact radius (related to claim 15)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Curts to incorporate the teachings of Lu to have propagation of a contact radius of the formable material. Doing so would be possible to produce an individual film layer by applied different pressures to the different zones, as recognized by Lu ([0028], lines 1-3 from bottom).       
Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered. 
In response to applicant’s arguments (as amended) that Curts discloses that the pressure is then further reduced to increase the deformation of the substrate. This is in contrast to the invention recited in claim 1 as currently amended in which template chuck causes the template to be bowed out and contact is initiated by moving the template chuck and the substrate chuck towards each other and the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, this is found unpersuasive. In order to create a mobile contact line of the formable material, one required condition needs to be met. Curts discloses this condition/element in step 630 in Fig. 6 (i.e., a portion of the nanoimprint object is brought into contact with the surface of the template by increasing the gas pressure induced force). In other words, Curts discloses the deformation of the substrate or the template due to the pressure force or difference. Further, Lu discloses that, as illustrated in Figs. 4A and 4B, the substrate and the template are moving together to create a mobile contact line due to the deformation of the substrate or the template as shown in Fig. 4A. It would have been obvious for one of ordinary skilled in the art to modify Curts to incorporate with the teachings of Lu to move the substrate and the template together to speed up for creating the mobile contact line plus reducing the pressure force or difference if possible.  
In step 650 of Fig. 6 of the teachings of Curts, Curts discloses that, unbend the substrate (Fig. 1, item 105) by reducing the gas pressure induced force to facilitate separation of the patterned surface of the nanoimprinted object from the surface of the template (Fig. 1, item 103).  
Regarding arguments in claim 7 that, the definition in Curts is the opposite of what is stated by the Examiner and the prior art does not suggest all the features recited in claim 7, it is not persuasive. Comparing Fig. 1A of Applicant with Fig. 1 of Curts, the major structure elements such as items 110 and 102 in Applicant and items 105 and 103 in Curts are the same. Though they may have different names, their major functions including a shaping surface, and a shaping area is greater than a device-yielding area are identical.  
Regarding arguments in claim 2 that the prior art does not disclose pulling the gas out by reducing the pressure increases the gas velocity relative to the contact line velocity, it is not persuasive. Applicant said they found that the gas does not escape faster than the advancing contact line due to gas getting trapped behind the advancing contact line forming non-fill defects (voids), it is not persuasive. Curts discloses that, as illustrated in Fig. 1, gas pump 119 can be fluidly connected to a chamber 111 via one or more inlet(s) 120 (also referred to herein as “vacuum port”). Accordingly, a gas pressure in chamber 111 can be controlled by gas pump 119, e.g., by pumping a gas out of chamber 111 (col. 4, lines 38-43). Thus, when gas is moving out of the chamber 111, the formable material formed the mobile contact line is still on the surface of the substrate/template. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742